Citation Nr: 0615590	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  03-14 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased rating for anxiety disorder 
from 30 percent disabling.  

2.  Whether the veteran has submitted new and material 
evidence to reopen a claim of service connection for a skin 
disability, to include as secondary to medication for 
service-connected disabilities.  

3.  Entitlement to service connection for headaches, to 
include as secondary to medication for service-connected 
disabilities.  

4.  Entitlement to service connection for a gastrointestinal 
disability, to include irritable bowel syndrome.  


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at law
ATTORNEY FOR THE BOARD

W.R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from May 1969 to 
September 1972, as well as other service from 1974 to 1975.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, which denied the veteran's claim seeking 
entitlement to an increased rating for anxiety disorder from 
30 percent, and also denied service connection for eczema and 
headaches due to medication for service-connected 
disabilities.  The appeal also arises from an April 2003 
rating decision which denied service connection for irritable 
bowel syndrome.   

Regarding the issue of service connection for a 
gastrointestinal disability, the Board remanded this claim in 
September 2005.  In the same document, the Board granted the 
issues of service connection for chronic obstructive 
pulmonary disease, and a total disability rating based on 
individual unemployability (TDIU).  


FINDINGS OF FACT

1.  In April 2003, the RO denied the veteran's claim of 
service connection for a skin disability.  

2.  The additional evidence regarding the veteran's skin 
cancer associated with the claims folder since the April 2003 
RO decision is not cumulative or redundant, and 
and relates to an unestablished fact necessary to 
substantiate the claim of  service connection for a skin 
disability.  

3.  The veteran's skin disorders, i.e., eczema of the face, 
began many years after service and are not the result of a 
disease or injury in service.  

4.  The veteran's skin disorders are not due to the 
medication the veteran takes for his service-connected 
disabilities.  

5.  The veteran's gastrointestinal disorders, i.e., 
dyspepsia, irritable bowel syndrome, and gastroesophageal 
reflux disease, began many years after service and are not 
the result of a disease or injury in service.  

6.  The veteran's gastrointestinal disorders are not due to 
the medication the veteran takes for his service-connected 
disabilities.  

7.  The veteran's gastrointestinal disorders are not due to 
the veteran's service-connected anxiety disorder.  

8.  The veteran's headaches began many years after service 
are not the result of a disease or injury in service.  

9.  The veteran's headaches are not due to the medication the 
veteran takes for his service-connected disabilities.  

10.  The majority of the veteran's psychiatric symptomatology 
is due to his non-service connected personality disorder; the 
veteran's anxiety disorder has not been productive of 
occupational and social impairment with reduced reliability 
and productivity due to flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.




CONCLUSIONS OF LAW

1.  The RO's April 2003 decision is final as to the claim of 
service connection for a skin condition.  38 U.S.C.A. § 7105 
(c) (West 2002); 38 C.F.R. §§ 3.104(a), 20.302 (2005).

2.  New and material evidence sufficient to reopen the 
veteran's claim of service connection for a skin disability 
has been submitted.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2005).

3.  A skin disability was not incurred in active service and 
is not proximately due to, or the result of medication for 
service-connected disabilities.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.310(a) (2005).

4.  Headaches were not incurred in active service and are not 
proximately due to, or the result of medication for service-
connected disabilities.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.310(a) (2005).

5.  A gastrointestinal disability was not incurred in active 
service and is not proximately due to, or the result of the 
veteran's service-connected anxiety disorder, or medication 
for service-connected disabilities.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2005).

6.  The requirements for a rating in excess of 30 percent for 
the veteran's anxiety disorder are not met.  38 U.S.C.A. §§ 
1155, 5107(a) (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 
9400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

The VCAA was enacted on November 9, 2000.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002).  This law 
emphasized VA's obligation to notify claimants what 
information or evidence is needed in order to substantiate a 
claim, and it affirmed VA's duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
August 2001, VA issued regulations to implement the VCAA.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  In this instance, notice of the VCAA was provided in 
April 2005 before the initial adjudication in July 2005.  

The requirements with respect to the content of the VCAA 
notice were met in this case.  VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

In this case, the RO informed the veteran in the April 2005 
VCAA letter about the information and evidence that is 
necessary to substantiate the claims for service connection 
in this case.  Specifically, the letter stated that to 
support the claims for secondary service connection, the 
evidence must show that the veteran had a physical or mental 
disability, and that his service-connected disability either 
caused or aggravated his additional disability.  

Furthermore, regarding the veteran's claim for service 
connection for irritable bowel syndrome on a direct basis, in 
a separate letter dated April 2005, the veteran was informed 
of the information and evidence necessary to prove his claim 
on a direct basis.  It is noted that this claim was initially 
adjudicated in April 2003, but since the RO provided the 
veteran with a letter which met the notification requirements 
of the VCAA in April 2005, prior to readjudicating his claim 
in a supplemental statement of the case (SSOC), the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  In this regard, the 
Board notes that, while certain notice provided to the 
veteran was not given prior to the first AOJ adjudication of 
the claim, notice was provided by the AOJ prior to the 
transfer and certification of the veteran's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the claim was readjudicated in 
an SSOC provided to the appellant.  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices, and he has taken full advantage of these 
opportunities, submitting evidence and numerous pages of 
argument over the years in support of his claim.  Therefore, 
with respect to the timing requirement for the VCAA notice, 
the Board concludes that to decide this appeal would not be 
prejudicial to the claimant.

In the present case, the deficiency in the timing of the VCAA 
notice is harmless error.  The requisite notifications were 
ultimately provided to the veteran before the transfer and 
certification of the case to the Board following the first 
Board remand at a time when development of the evidentiary 
record was actively proceeding.  The veteran had ample time 
in which to respond to the notice letter.  Viewed in context, 
the furnishing of the VCAA notice after the decision that led 
to the appeal did not compromise the essential fairness of 
the adjudication.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Conway v. Principi, 353 F.3d 1369, 1373 (Fed. 
Cir. 2004).  The veteran has had a "meaningful opportunity 
to participate effectively," Dingess/Hartman, 19 Vet.App. at 
493, and the Board finds that the present adjudication of the 
appeal will not result in any prejudice to the veteran.

Regarding the veteran's claim for a skin disability and for 
headaches, it is pointed out that even though the veteran was 
not informed of the information and evidence necessary to 
prove his claim on a direct basis, the veteran has never 
argued his claim on a direct or presumptive basis.  Rather, 
his claim has always been one of secondary service 
connection.  

Regarding the veteran's claim for an increased rating for 
anxiety disorder, the April 2005 letter stated that the 
evidence would have to show that the veteran's condition had 
gotten worse.  

In addition, in the April 2005 letter, the RO informed the 
veteran in the letter about the information and evidence that 
VA would seek to provide including obtaining medical evidence 
kept by VA and any other federal government agency, and 
requesting private treatment records if the veteran completed 
a release form.  

Also, in the April 2005 letter, the RO informed the veteran 
about the information and evidence he was expected to 
provide.  Specifically, the RO told the veteran that he 
should complete a VA Form 21-4142 showing where he received 
private treatment, as well as describe where he had received 
VA treatment so that VA could request them from the person or 
agency that had them.  

Although the VCAA notice letters that were provided to the 
veteran did not specifically contain the "fourth element," 
the Board finds that the veteran was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  In this regard, the RO has informed the veteran in 
the rating decisions, statement of the case (SOC), and SSOCs 
of the reasons for the denial of his claim and, in so doing, 
informed him of the evidence that was needed to substantiate 
those claims.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.   Those five elements 
include:  1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.   The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.   
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, as noted above, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claims for service connection.  
The veteran was also provided with a letter in April 2006 
which informed him of the information and evidence needed to 
substantiate his claims for a disability rating and effective 
date.  Even if the timing of this latter notice is 
questioned, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).   In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claims for service 
connection and an increased rating, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.

In addition, the duty to assist the veteran also has been 
satisfied in this case.  All available service medical 
records as well as VA and private medical records pertinent 
to the years after service are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
veteran's claim.  VA has also assisted the veteran and his 
representative throughout the course of this appeal by 
providing them with SOCs and SSOCs which informed them of the 
laws and regulations relevant to the veteran's claim.  For 
these reasons, the Board concludes that VA has fulfilled the 
duty to assist the appellant in this case.


Background

Service medical records do not show treatment for the 
veteran's skin or any gastrointestinal disorders.  They also 
do not show any treatment for headaches.  At a March 1972 
examination, the veteran's skin and abdomen were evaluated as 
normal.  On a March 1974 report of medical history form, the 
veteran denied headaches.  He also denied skin diseases or 
intestinal trouble.  At the veteran's medical examination, 
his skin and abdomen were evaluated as normal.  On his report 
of medical history form from June 1975, the veteran denied 
indigestion, stomach or intestinal trouble, and skin 
diseases.  The veteran indicated that he had headaches.  On 
his separation examination, no mention was made of headaches.  
The veteran's abdomen and skin were evaluated as normal.  

At the veteran's May 1973 VA examination, no findings were 
made regarding any headaches.  Also, no findings were made 
regarding any gastrointestinal or skin disorders.  

At the veteran's June 1986 VA examination, he described 
migraine headaches. No findings were made regarding any 
gastrointestinal or skin disorders.  

In an April 2003 rating decision, the RO denied the veteran's 
claim of service connection for a skin disorder associated 
with herbicide exposure.  

The veteran underwent a VA examination in May 2005.  The 
examiner diagnosed the veteran with eczema of the face, 
dyspepsia, irritable bowel syndrome, and gastroesophageal 
reflux disease.  The examiner listed the medications the 
veteran was taking for his low back, sinusitis, bronchitis, 
and anxiety disorder.  The veteran stated that his irritable 
bowel syndrome symptoms began 2-3 years ago.  He stated his 
headaches began in October 2001.  He reported facial rashes 
starting in August 2001.  He described dysphagia associated 
with indigestion and acid reflux began about one year ago, 
but was unable otherwise to pinpoint a time when the 
constellation of symptoms that would be considered 
gastroesophageal reflux disease, indigestion, or irritable 
bowel syndrome began.  The examiner noted that the veteran 
was taking Guaifenesin, Albuterol, Wellbutrin, Flunisolide 
MDI, Flunisolide nasal spray, Formoterol, and Singulair.  

The examiner noted that the veteran was questioned 
specifically about which symptoms developed as a result of 
which medications and what the time period which these issues 
manifested which led him to the conclusion that his 
medications were in fact the cause of his claimed issues.  
The veteran could not describe a specific cause and effect 
relationship with initiation of treatment regiment and onset 
of symptoms.  Regarding his claimed conditions at present, he 
described no flare-ups or symptoms that occurred as a dose 
response to any current medications.  The examiner stated 
that in consideration of all evidence, it was his opinion 
that the veteran's claimed facial rashes, indigestion, 
headache, acid reflux, and/or irritable bowel syndrome were 
less likely as not due to, caused by, or the result the 
medications taken for his service-connected disabilities.  As 
the evidence failed to show any ongoing dose response 
exacerbations or flare-ups of claimed conditions or how 
symptoms of claimed conditions were independent of treatment 
regimens, it was less likely as not that the veteran's facial 
rashes, indigestion, headaches, acid reflux, and/or irritable 
bowel syndrome were aggravated by medications taken by the 
veteran for his service-connected disabilities.  

The veteran underwent a VA psychiatric examination in May 
2005.  The veteran did not complain about mental health 
symptoms.  The examiner stated that the veteran's problem was 
related to his personality disorder, which was a part of his 
lifestyle, and not troubling to him.  The examiner stated 
that the veteran's paranoid personality was severe and had 
been ongoing since before the military, and was not 
aggravated by the military or caused by the military.  The 
examiner commented that the veteran's anxiety was minimal to 
transient and did not qualify for generalized anxiety 
disorder or panic disorder.  There was no increased of the 
anxiety.  The frequency of the veteran's symptoms was more 
days than not in a given week.  The veteran was neatly 
groomed.  He was agitated, and his speech was rapid.  His 
attitude was suspicious, and his affect was irritable.  His 
mood was agitated.  On a serial 7s test, there were two 
errors and the veteran spelled WORLD backwards slowly, and 
the examiner noted that both of these results indicated 
problems with concentration.  His thought process was 
rambling with circumstantiality.  His thought content 
included paranoid ideation.  He did not have delusions or 
hallucinations, but his judgment was partially impaired.  He 
did not have panic attacks.  The veteran had a history of 
violence decades ago, and his impulse control for use of 
profanity and unbecoming behavior was poor.  This was not 
related to intermittent explosive disorder or anxiety 
disorder, but was directly related to the paranoid 
personality disorder.  There was no presence of suicidal or 
homicidal thoughts.  He was able to maintain minimum personal 
hygiene.  The examiner commented that the veteran's paranoid 
personality disorder was profound and interfered with 
activities of daily living.  Anxiety did not interfere with 
the activities of daily living.  The veteran's immediate 
memory was mildly impaired.  The veteran last worked in 2001, 
and the reason he stopped work was his breathing.  He was 
receiving Social Security Disability benefits.  Diagnoses 
were anxiety disorder NOS, and paranoid personality disorder.  
The veteran's GAF score was 70.  The examiner commented that 
the veteran's GAF score for the anxiety disorder NOS and/or 
intermittent explosive disorder was 70 indicative of no 
change in his service-connected mental disorder.  The GAF for 
the paranoid personality disorder was 47 indicative of beyond 
severe GAF for this disorder.  

The examiner commented that the veteran's current 
inflammatory comments and caustic behaviors were a result of 
his personality disorder.  The examiner stated that the 
veteran exhibited some symptoms of rumination or worry with 
some sleep impairment, but did not meet the remainder of the 
criteria for generalized anxiety disorder.  The examiner 
noted that the veteran's anxiety disorder would have a minor 
impact on his social and interpersonal relationships, while 
the paranoid personality disorder was beyond severe, and 
impacting his social life to a very high level.  

VA Medical Center treatment records were submitted from 2004 
to 2005.  The veteran was seen in August 2005 for a mental 
health consultation.  The veteran's speech was clear and goal 
directed.  His mood was despondent.  His affect was reactive, 
and appropriate to thought content.  There was not evidence 
of loosening of associations, delusional thinking or 
paranoia.  He was aware of his emotional problem and was 
motivated regarding making changes in treatment.  The 
examiner's impression was anxiety state, and depression, not 
otherwise specified.  The veteran's GAF was listed as 52.  He 
declined individual counseling.  

The veteran underwent a VA gastrointestinal examination in 
December 2005.  The examiner stated that it did not appear 
that the veteran's gastrointestinal disorders were the result 
of his service-connected anxiety disorder.  He stated that 
the veteran indicated that his gastrointestinal episodes 
occurred on their own, and were not related to any specific 
anxiety or food ingestion.  The examiner also indicated that 
it did not appear that the veteran's anxiety disorder 
increased the severity of any gastrointestinal disorders 
beyond their natural progression.  


Analysis

Whether the veteran has submitted new and material evidence 
in order to reopen a claim of service connection for a skin 
disability.

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decisionmakers; which relates, 
either by itself or when considered with previous evidence of 
record, to an unestablished fact necessary to substantiate 
the claim; which is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and which raises a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  To reopen a previously disallowed claim, 
new and material evidence must be presented or secured since 
the last final disallowance of the claim on any basis, 
including on the basis that there was no new and material 
evidence to reopen the claim since a prior final 
disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  For purposes of reopening a claim, the credibility 
of newly submitted evidence is generally presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in 
determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).

The veteran's claim of service connection for a skin disorder 
was originally denied in April 2003, as it was determined 
that the veteran's skin disorders were not related to 
herbicide exposure.  When the veteran attempted to reopen his 
claim of service connection, he asserted that service 
connection was warranted as he had a facial rash due to the 
medication he was taking for his service-connected 
disabilities.  The United States Court of Appeals for 
Veterans Claims (the Court) has held that basing a claim for 
service connection on a new theory of etiology does not 
constitute a new claim. See Ashford v. Brown, 10 Vet. App. 
120, 123 (1997).  The Board finds, therefore, that the claim 
of service connection is not a "new" claim, and that new and 
material evidence is required in order for the Board to 
consider the substantive merits of the claim for service 
connection regardless of the veteran's theory of entitlement 
to service connection.  

It is determined that since the April 2003 decision, the 
veteran has submitted new and material evidence in order to 
reopen his claim.  In particular, evidence from the May 2005 
VA examination discussed a possible etiological relationship 
between the veteran's facial rashes and medications he was 
taking for his service-connected disabilities.  This type of 
finding had not been made at the time of the April 2003 
decision.  

This evidence is not cumulative and redundant.  It had not 
been submitted before, and is deemed to be new.  Since the 
evidence relates to a crucial question in the veteran's case, 
i.e., whether there is a relationship between a current 
disability and medication the veteran was taking, the newly 
received evidence is deemed to relate to an unestablished 
fact, and raises a reasonable possibility of substantiating 
the claim.  Thus, the findings from the May 2005 VA 
examination are determined to be material to the veteran's 
claim.  Accordingly, the claim is reopened, and must be 
considered in light of all the evidence, both old and new.  

Although the veteran's claim of service connection for a skin 
disability has been considered on a ground different from 
that of the RO (the RO addressed the veteran's claim of 
service connection for a skin disability on the merits) the 
issue of new and material evidence must be addressed in the 
first instance by the Board because the issue goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 
167, 171 (1996) (applying an identical analysis to claims 
previously and finally denied, whether by the Board or the 
RO).  Only where, as here, the Board concludes that new and 
material evidence has been received does it have jurisdiction 
to consider the merits of the claim.  Barnett; Hickson v. 
West, 11 Vet. App. 374 (1998).  

As the veteran's claim has been reopened, it is determined 
that the Veterans Claims Assistance Act of 2000 (VCAA) has 
been complied with as to the issue of whether new and 
material evidence has been submitted.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159 (2005).  


Entitlement to service connection for a skin disability, 
headaches, and a gastrointestinal disability, including 
irritable bowel syndrome, all to include as secondary to 
medication for service-connected disabilities.

Now that the veteran's claim for a skin disability has been 
reopened pursuant to the discussion above, the next step is 
to consider the veteran's claim of service connection on the 
merits.  The Board finds that taking such action will not 
result in prejudice to the veteran.  As noted in the above 
VCAA discussion, the veteran received sufficient notice of 
the evidentiary requirements for service connection, received 
ample opportunity to respond and submit evidence and 
argument, and did so, and the RO adjudicated the issue on the 
merits in its January 2006 SOC.

The relevant laws and regulations regarding service 
connection are cited below.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

When there is evidence that a chronic disease, including 
peptic ulcers, manifests to a degree of 10 percent or more 
within one year of leaving service, such disability shall be 
granted service connection on a presumptive basis.  38 C.F.R. 
§§ 3.307, 3.309 (2005).  

Service connection may be granted for a disorder that is 
proximately due to, the result of, or aggravated by, a 
service-connected disability.  38 C.F.R. § 3.310(a) (2005); 
Allen v. Brown, 7 Vet. App. 439 (1995).

The veteran's primary contention is that the medication he 
takes for his service-connected disabilities ( chronic 
obstructive pulmonary disease, low back disability, 
sinusitis, and anxiety disorder) have caused a facial rash, 
headaches, and assorted gastrointestinal disorders, including 
irritable bowel syndrome and gastroesopheal reflux disease.  
However, consideration will first be given as to whether the 
veteran is entitled to service connection on direct and 
presumptive bases.  

The veteran's service medical records from his period of 
service between May 1969 and September 1972 do not show that 
the veteran was diagnosed with or treated for any skin or 
gastrointestinal disorders.  Similarly, the veteran did not 
complain of nor was he treated for headaches.  Furthermore, 
the evidence does not show that the veteran was diagnosed 
with peptic ulcers within one year of leaving service.  

The evidence also does not show that the veteran was 
diagnosed with skin or gastrointestinal disorders or 
headaches during his second period of service in 1974 and 
1975.  Although the veteran indicated that he had headaches 
on his report of medical history form in June 1975, on his 
separation examination from June 1975, no mention was made of 
headaches.  

The first post-service documentation of headaches is not 
until the veteran's June 1986 VA examination, more than 10 
years after service, and the first mention of skin or 
gastrointestinal disorders is not until after that.  The 
Board finds this gap in time significant, and it weighs 
against the existence of a link between the veteran's 
hypertension and his time in service.  Cf. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an 
aggravation context, that the Board may consider a prolonged 
period without medical complaint when deciding a claim).  
Because of this long gap of time after service, the veteran's 
claims must be denied on both a direct and presumptive basis.  

Regarding the veteran's claims on the basis of secondary 
service connection, a VA examiner opined in May 2005 that the 
medication the veteran took for his service-connected 
disabilities did not cause or aggravate his facial rashes, 
indigestion, headaches, acid reflux, and/or irritable bowel 
syndrome.  He provided detailed reasons for his opinion.  
Specifically, he stated that the veteran could not describe a 
specific cause and effect relationship with when a treatment 
began and the beginning of any symptoms.  

Similarly, a VA examiner opined in December 2005 that the 
veteran's service-connected anxiety disorder had not caused 
or aggravated the veteran's gastrointestinal disorders.  He 
reasoned that the veteran only mentioned some abdominal 
cramping, short-lived, when he was placed in a large crowd, 
and that these episodes were quite rare.  

The veteran asserts that he suffers from various skin and 
gastrointestinal disorders, as well as headaches, and that 
they all are due either to the medications he takes for his 
service-connected disabilities, or in the case of his 
gastrointestinal disorder, to his service-connected anxiety 
disorder.  However, as a layperson, the veteran is not 
competent to provide evidence that requires medical 
knowledge, such as linking his conditions to a specific 
cause.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  

As the record includes no other medical opinion regarding the 
etiology of the veteran's skin and gastrointestinal 
disorders, as well as his headaches, than the VA opinions 
discussed above, the veteran's claim must also be denied when 
it is considered on a secondary basis.  

In conclusion, the evidence does not show that the veteran 
developed skin disorders or headaches in service.  Similarly, 
the evidence does not show that the veteran developed 
gastrointestinal disorders in service or within one year of 
leaving service.  When these facts are considered, along with 
the VA examiners' opinions cited above, the preponderance of 
the evidence is deemed to be against the veteran's claims for 
service connection for skin and gastrointestinal 
disabilities, as well as for headaches, all to include as 
secondary to medication for the veteran's service-connected 
disabilities.  The preponderance of the evidence is also 
against the veteran's claim of service connection for a 
gastrointestinal disability, to include as secondary to his 
service-connected anxiety disorder.  Thus, the benefit-of-
the-doubt rule does not apply, and the veteran's claims must 
be denied.  38 U.S.C.A §5107 (West 2005).


  Entitlement to an increased rating for anxiety disorder 
from 30 percent disabling.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The rating formula for mental disorders to include 
generalized anxiety disorder, under 38 C.F.R. § 4.130, 
Diagnostic Code 9400, effective November 7, 1996, is as 
follows:

A 100 percent disability rating is in order when total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

A 70 percent disability rating is in order when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation, obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances ( including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 50 percent disability rating is in order when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 30 percent disability rating is in order when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

In Mittleider v. West, 11 Vet. App. 181, 182 (1998), the 
Court quoted a passage from the Federal Register indicating 
that when it is not possible to separate the effects of a 
service-connected condition from non-service-connected 
conditions, "VA regulations at 38 C.F.R. § 3.102 . . . 
clearly dictate that such signs and symptoms be attributed to 
the service-connected condition."

In order to receive an increased rating to 50 percent under 
the rating formula for mental disorders, the evidence must 
show that there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
Furthermore, the evidence must show that the veteran has the 
aforementioned symptomatology due to his anxiety disorder, 
and not a non-service connected personality disorder.  As 
will be described below, the evidence on file does not 
support such a finding.  

The evidence shows that the veteran has some of the 
symptomatology listed above.  For example at the veteran's 
May 2005 VA examination, the examiner stated that the 
veteran's memory was mildly impaired, his judgment was 
partially impaired, and his thought process was rambling with 
circumstantiality.  However, the examiner specifically 
commented that the veteran did not suffer from panic attacks.  
There were no findings of flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, or that the veteran 
had difficulty in understanding complex commands.  

Furthermore, the examiner commented that the majority of the 
veteran's symptomatology was due to his paranoid personality 
disorder, and not to his anxiety disorder.  The examiner 
stated that the veteran's GAF for his anxiety disorder was 
only 70, but for his personality disorder was 47.  The 
examiner also stated that the veteran's personality disorder 
was profound and interfered with activities of daily living.  
Regarding the veteran's anxiety, the examiner commented that 
the veteran's anxiety was minimal to transient, did not 
interfere with activities of daily living, and did not 
qualify for generalized anxiety disorder or panic disorder.  

There is no question that the medical evidence shows that the 
veteran has had disturbances of motivation and mood, and 
difficulty in establishing and maintaining effective work and 
social relationships to the point where there is occupational 
and social impairment with reduced reliability and 
productivity.  The veteran's mood was agitated.  Furthermore, 
the examiner noted inflammatory comments and caustic 
behaviors on the part of the veteran.  However, the question 
that must be answered is whether the veteran's disturbances 
of motivation and mood and his difficulty in establishing and 
maintaining effective work and social relationships is due to 
his anxiety disorder. To that end, the VA examiner attributed 
the inflammatory comments and caustic behaviors to the 
veteran's personality disorder and indicated that the 
veteran's anxiety disorder would only have a minor impact on 
his social and interpersonal relationships, while the 
veteran's personality disorder would impact his social life 
to a very high level.  

The VA examiner's opinion is deemed to be controlling.  The 
only treatment record on file for the relevant time period is 
not very specific and seemed to be made primarily to control 
the veteran's medication.  In conclusion, while the evidence 
shows that the veteran has had occupational and social 
impairment with reduced reliability and productivity due to 
disturbances and mood, and difficulty in establishing and 
maintaining effective work and social relationships, the 
evidence shows that these findings have been due to the 
veteran's personality disorder rather than to his anxiety 
disorder.  Accordingly, under the criteria of Diagnostic Code 
9400, the veteran's anxiety disorder was appropriately 
evaluated at 30 percent disabling.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  In this case, the Board finds that the preponderance 
of the evidence is against the veteran's claim.  Therefore, 
the veteran's claim for an increased rating from 30 percent 
for his anxiety disorder must be denied.  


ORDER

As the veteran has submitted new and material evidence in 
order to reopen a claim of service connection for a skin 
disability, the claim is reopened.  

Entitlement to service connection for a skin disability, to 
include as secondary to medication for service-connected 
disabilities, is denied.  

Entitlement to service connection for headaches, to include 
as secondary to medication for service-connected 
disabilities, is denied.  

Entitlement to service connection for a gastrointestinal 
disability, to include as secondary to the veteran's service-
connected anxiety disorder, and to medication for the 
veteran's service-connected disabilities, is denied.  

Entitlement to an increased rating from 30 percent disabling 
for anxiety disorder is denied.  



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


